

115 HR 6201 IH: To require the Secretary of Health and Human Services to establish a National Advisory Committee on Individuals with Disabilities in All-Hazards Emergencies.
U.S. House of Representatives
2018-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6201IN THE HOUSE OF REPRESENTATIVESJune 22, 2018Mr. Langevin (for himself, Mr. Thompson of Mississippi, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Health and Human Services to establish a National Advisory Committee on
			 Individuals with Disabilities in All-Hazards Emergencies.
	
		1.National Advisory Committee on Individuals with Disabilities in All-Hazards Emergencies
 (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a national advisory committee to be known as the National Advisory Committee on Individuals with Disabilities in All-Hazards Emergencies (referred to in this section as the Advisory Committee).
 (b)DutiesThe Advisory Committee shall— (1)provide advice and consultation with respect to activities carried out pursuant to section 2814 of the Public Health Service Act (42 U.S.C. 300hh–16), as applicable and appropriate;
 (2)evaluate and provide input with respect to the public health, accessibility, and medical needs of individuals with disabilities as they relate to preparation for, response to, and recovery from all-hazards emergencies; and
 (3)provide advice and consultation with respect to State emergency preparedness and response activities, including related drills and exercises pursuant to the preparedness goals under section 2802(b) of the Public Health Service Act (42 U.S.C. 300hh–1(b)).
 (c)ReportNot later than February 1, 2020, the Advisory Committee shall submit to the Secretary, the Committee on Energy and Commerce of the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Committee on Veterans’ Affairs of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Veterans Affairs of the Senate, and the Committee on Homeland Security and Governmental Affairs of the Senate a report that evaluates the extent to which individuals with disabilities are thoroughly included in disaster preparedness planning and disaster recovery. Such report shall—
 (1)include recommendations that offer specific improvements that could be made across local, State, tribal, territorial, and Federal efforts to improve outcomes in areas that include—
 (A)preparedness; (B)planning;
 (C)exercises and drills; (D)alerts, warning, and notifications;
 (E)evacuation; (F)sheltering;
 (G)health maintenance; (H)accessing emergency programs and services;
 (I)medical care (including mental health care); (J)temporary housing;
 (K)transitioning back to home, work, school, and community; (L)permanent housing;
 (M)long term recovery; (N)mitigation; and
 (O)community resilience; and (2)assess the strength of existing policies to incorporate such individuals as well as the efficacy of implementation.
				(d)Composition
 (1)In generalThe Secretary, in consultation with such other heads of agencies and departments as may be appropriate, shall appoint not to exceed 25 members to the Advisory Committee.
 (2)Required membersIn carrying out paragraph (1), the Secretary shall appoint to the Advisory Committee such individuals as may be appropriate to perform the duties described in subsections (b), which shall include—
 (A)the Assistant Secretary for Preparedness and Response (or their designee); (B)the Director of the Administration for Community Living (or their designee);
 (C)the Director of the Biomedical Advanced Research and Development Authority (or their designee); (D)the Director of the Centers for Disease Control and Prevention (or their designee);
 (E)the Commissioner of Food and Drugs (or their designee); (F)the Director of the National Institutes of Health (or their designee);
 (G)the Administrator of the Federal Emergency Management Agency (or their designee); (H)the Director of Office of Disability Integration and Coordination (or their designee);
 (I)the Officer for Civil Rights and Civil Liberties of the Department of Homeland Security (or their designee);
 (J)the Chair of the National Council on Disability (or their designee); (K)the Chair of the United States Access Board (or their designee);
 (L)the Director of the Disability Rights Section of the Department of Justice (or their designee); (M)the Secretary of the Department of Education (or their designee);
 (N)the Secretary of the Department of Transportation (or their designee); (O)the Secretary of the Department of Housing and Urban Development (or their designee);
 (P)a representative from the Department of Veterans Affairs Health Administration’s Office of Emergency Management;
 (Q)the Director of the Bureau of Prisons (or their designee); (R)at least four representatives who are individuals with disabilities that have substantive expertise in disability inclusive emergency management policy and operations;
 (S)at least two non-Federal health care professionals with expertise in disability accessibility before, during, and after disasters, medical and mass care disaster planning, preparedness, response, or recovery; and
 (T)at least two representatives from State, local, territorial, or tribal agencies with expertise in disability-inclusive disaster planning, preparedness, response, or recovery.
 (e)MeetingsThe Advisory Committee shall meet not less than biannually. (f)Disability definedFor purposes of this section, the term disability has the meaning given such term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).
			(g)Termination of Committee
 (1)In generalThe Advisory Committee shall terminate on September 30, 2023. (2)RecommendationNot later than March 30, 2023, the Secretary of Health and Human Services shall submit to Congress a recommendation on whether the Advisory Committee should be extended.
				